Citation Nr: 0819000	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as a residual of radiation exposure.

2.  Entitlement to service connection for residuals of a 
fracture of the second right toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1954 to July 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were last before the Board in August 
2006 at which time the claims were denied along with other 
claims.  The veteran only appealed the denials of service 
connection for an eye disorder and for residuals of a 
fracture of the second right toe to the United States Court 
of Appeals for Veterans Claims (CAVC or Court).  In a 
February 2008 Order, the CAVC remanded that part of the 
Board's August 2006 decision which denied service connection 
for the eye disorder and for residuals of a fracture of the 
second right toe to the Board for further development and re-
adjudication.

The issue of entitlement to service connection for residuals 
of a fracture of the second right toe is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if additional information is 
required on his part.


FINDINGS OF FACT

1.  The veteran was present at atmospheric nuclear testing in 
1956.

2.  The veteran's bilateral cataracts are not shown to be 
related to service or an incident of service origin, to 
include any in-service exposure to ionizing radiation that 
occurred.


CONCLUSION OF LAW

The veteran does not have an eye disorder, bilateral 
cataracts, that is the result of disease or injury incurred 
in or aggravated during active military service, nor is it 
shown to be secondary to radiation exposure.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.311, 4.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service treatment records show no complaints or 
treatment related to his eyes.  The veteran underwent 
cataract surgery on both eyes in April and June 2002.  A July 
2003 letter from the Defense Threat Reduction Agency (DTRA) 
to the veteran confirmed his participation in atmospheric 
nuclear testing conducted in 1956.  The veteran contends that 
his cataracts are a result of his exposure to radiation from 
atmospheric nuclear testing conducted in 1956.

Of record is an April 2004 letter from the veteran's VA 
optometrist, V.D., OD.  Dr.  D.  summarized the veteran's 
treatment history as regards his bilateral cataracts, 
including two surgeries.  He noted that, while it is possible 
that radiation exposure could cause cataracts, he wrote that 
he was unable to provide an opinion that the veteran's 
radiation exposure caused his cataracts.

Of record is a September 2005 dose estimate prepared by the 
DTRA based on the veteran's level of participation in 
atmospheric testing, as concurred in by him, and his film 
badge dosimeter recordings.  Also of record is a September 
2005 Advisory Opinion from VA's Chief Public Health and 
Environmental Hazards Officer.  Using the veteran's radiation 
dose estimate provided by the DTRA, and the medical 
literature regarding cataracts as related to radiation 
exposure, the medical opinion was that it is unlikely that 
the veteran's bilateral cataracts could be attributed to 
exposure to ionizing radiation in service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R.  § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R.  
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service-connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R.  § 3.310(a) 
(2007).  It is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R.  § 3.303(b).

The veteran seeks entitlement to service connection for an 
eye disorder, bilateral cataracts, claimed as residuals of 
exposure to ionizing radiation.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet.  App.  67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that posterior subcapsular cataracts become manifest 
6 months or more after exposure.  38 C.F.R.  § 3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

In the present case, while the appellant is a radiation-
exposed veteran as he participated in Operation REDWING in 
1956, a disease listed in 38 C.F.R. § 3.309(d)(2) has not 
been manifested.  Cataracts are not among the diseases listed 
in 38 C.F.R. § 3.309(d)(2).  Thus, service connection is not 
warranted on a radiation presumptive basis.

Nevertheless, as noted above, under the provisions of 38 
C.F.R. § 3.311, a veteran who was exposed to ionizing 
radiation during active duty service and who develops a 
radiogenic disease, such as posterior subcapsular cataracts, 
can establish service connection if the medical evidence of 
record shows an etiological relationship between such 
exposure and the radiogenic disease.  In this regard, the 
Board notes that VA operation reports indicate that the 
veteran had a nuclear sclerotic cataract and a cortical 
cataract in the left eye, but it is not clear what type of 
right eye cataract or cataracts were present.  Therefore, the 
Board will consider the right eye cataract as though it was a 
posterior subcapsular cataract.  In this regard, after the 
Defense Threat Reduction Agency prepared a radiation dose 
assessment, the Director, Compensation and Pension Service, 
requested from the Under Secretary for Health an opinion 
concerning the likelihood that the veteran's bilateral 
cataracts resulted from exposure to radiation in service.  
The Chief Public Health and Environmental Hazards Officer 
concluded in a September 2005 report that it was unlikely 
that the veteran's bilateral cataracts can be attributed to 
exposure to ionizing radiation in service.  The only other 
medical evidence which even remotely addresses this issue is 
the April 2004 opinion from the veteran's VA optometrist, Dr. 
D.  He indicated that while radiation exposure is certainly a 
possible causative agent for cataracts and it was a 
possibility that his reported radiation exposure could have 
contributed to his cataracts, a definitive diagnosis was not 
possible.  Thus, this opinion does no more than express a 
possibility.  According to this opinion, it is as likely that 
radiation exposure was a causative agent for the veteran's 
cataracts as it is unlikely that such exposure was a 
causative agent.  The Board notes that 38 C.F.R. § 3.102 
provides that service connection may not be based on a resort 
to speculation or even remote possibility.   The RO 
nevertheless submitted the claim for review by the Under 
Secretary for Benefits who, in turn, sought the Advisory 
Opinion noted above.  That opinion determined that it is 
unlikely that the veteran's cataracts could be attributed to 
exposure to ionizing radiation in service.

The Board finds that there is medical evidence of current eye 
disabilities, bilateral cataracts, and has determined that 
there is also evidence of exposure to what has been 
characterized as a low dose of ionizing radiation while 
participating in atmospheric nuclear weapons testing while in 
service.  There is, however, no medical evidence of a nexus 
between the current disability and the in-service exposure to 
radiation.  As noted, the September 2005 Advisory Opinion 
determined that it is unlikely that the veteran's bilateral 
cataracts could be attributed to exposure to ionizing 
radiation in service, and that opinion is unchallenged by any 
competent medical evidence of record.  The veteran has 
offered nothing more than his personal opinion that his 
cataracts resulted from his exposure to ionizing radiation in 
service.  The Board recognizes the sincerity of the 
appellant's belief in the merits of his claim; however, 
unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet.  App.  494 (1992); cf. Moray v. 
Brown, 5 Vet. App.  211, 214 (1993).

The Board finds that a referral of the claim for review by an 
independent expert as set out under 38 C.F.R. § 3.311(a)(3) 
is not required.  This regulation provides for referral of 
the case to an independent expert when necessary to reconcile 
a material difference between an estimate of dose, from a 
credible source, submitted by or on behalf of a claimant, and 
dose data derived from official military records.  In the 
current case, the September 2005 dose estimate prepared by 
the DTRA (0.002 REM) was considerably lower than the dose 
estimate based on the film badge dosimeter recordings from 
the veteran's active duty service (0.280 REM).  The DTRA 
found that it was possible that high heat and humidity in the 
test area could have damaged the veteran's dosimeter film, 
resulting in an unreliable reading.  The DTRA found that it 
was well documented that such effects for the badges were 
common during Operation Redwing.  The Board finds the DTRA 
reasoning plausible and supported by reasons and bases.  The 
veteran has not submitted any evidence indicating that the 
findings of the DTRA with regard to his in-service dosimetry 
film badge being defective were incorrect or not based in 
fact.  The Board finds that, in this case, both dosimetry 
estimates were derived from official military records.  There 
is no submission of a dosimetry estimate from a "credible 
source" submitted by or on behalf of the veteran.  38 C.F.R. 
§ 3.311(a)(3)(ii), states that a dose estimate shall be 
considered from a "credible source" if prepared by a person 
or persons certified by an appropriate professional body in 
the field of health physics, nuclear medicine or radiology 
and if based on analysis of the facts and circumstances of 
the particular claim.  The Board notes that referral for such 
an independent analysis requires a dose estimate from a 
credible source that is different than the dose data derived 
from official military records (i.e., the DTRA dose 
estimate), and that no such credible source dose estimate has 
been submitted by the veteran or on his behalf.  See 38 
C.F.R. § 3.311(a)(3).  Accordingly, there is no basis upon 
which to conclude that the veteran's claim may be allowed 
pursuant to the provisions of 38 C.F.R. § 3.311.

Turing to the third basis under which the claim may be 
allowed, direct service connection, the veteran must 
establish that exposure during service actually caused the 
cataracts which developed years later.  There is no evidence 
of an eye disorder, cataracts, having become manifested in 
service, or that it was caused by any disability that was 
manifested in service or is otherwise related thereto.

Absent medical evidence supporting the argued causal nexus 
between the veteran's eye disorder, cataracts, and active 
service, the Board is not able to find that the veteran's 
cataracts are the result of his active service.    Likewise, 
the evidence does not reflect that the veteran's cataracts 
are due to any radiation exposure during service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for an eye disorder, 
bilateral cataracts, as the direct result of his active 
service or radiation exposure during active service.  

While the veteran contends that his cataracts are a result of 
his in-service exposure to radiation from nuclear test 
explosions, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his claimed disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim. The 
veteran does not have cataracts that are traceable to his 
active military service.




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The Board notes that the veteran was first apprised of VA's 
duties to both notify and assist in correspondence dated in 
June 2002, and in additional correspondence dated in August 
2002 and August 2004.  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Consequently, the Board does not find that 
the late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for his claimed 
disability, including specifically as due to radiation 
exposure, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case and supplemental statements 
of the case reporting the results of its reviews, and the 
text of the relevant portions of the VA regulations.  Thus, 
any failure to provide timely notice to the veteran has not 
resulted in prejudice to him.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the AOJ, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for an eye 
disorder, claimed as a residual of radiation exposure, any 
questions as to the effective date to be assigned are 
rendered moot.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment records and VA and private medical records, 
and obtained the Advisory Opinion discussed above in support 
of his claim.  Some private treatment records were 
unavailable, either because the treating physician was 
deceased, or, as is likely, because records of treatment 
nearly 50 years ago are no longer held by the provider.  In a 
December 2004 and May 2007 correspondence from the veteran, 
he informed the RO that he had no additional evidence to 
submit.  VA has no duty to assist that was unmet.




ORDER

Entitlement to service connection for an eye disorder, 
bilateral cataracts, claimed as a residual of radiation 
exposure, is denied.


REMAND

The veteran has claimed entitlement to service connection for 
residuals of a fracture of the second right toe.  In written 
statements and hearing testimony, the veteran has maintained 
that he sustained a right foot injury in a car accident in 
Fitzgerald, Georgia, in 1956, after which he was treated at 
the Phoebe Putney Hospital and at Moody Air Force Base.  The 
Phoebe Putney Hospital has reported that it has no records 
pertaining to the veteran.  He states that a police report 
regarding the incident was prepared.  The veteran states that 
he sustained a fracture of the second right toe in another 
automobile accident in Hampton, Virginia, a few months later 
and was treated at Langley Air Force Base.  He states that he 
thereafter remained on light duty until his discharge.

As set out in the introduction above, the Board denied the 
claim in August 2006.  However, the veteran appealed the 
denial to the Court which remanded the issue back to the 
Board in February 2008 pursuant to a February 2008 Joint 
Motion for Partial Remand.  The February 2008 Joint Motion 
indicated that the Board failed to ensure that its prior July 
2004 remand directives were followed by the RO.  In July 
2004, the Board remanded the right toe claim back to the RO 
with the directions that contact should be made with the 
appropriate authorities at the Police Departments in 
Fitzgerald, Georgia, and Hampton, Virginia and request copies 
of accident reports pertaining to any motor vehicle accidents 
in 1956 or 1957 in which the veteran was involved as a 
passenger.  The Joint Motion noted that no attempt had been 
made by the RO to obtain the requested information.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate authorities at 
the Police Departments in Fitzgerald, 
Georgia, and Hampton, Virginia, and 
request copies of accident reports 
pertaining to any motor vehicle accidents 
in 1956 or 1957 in which the veteran was 
involved as a passenger.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issue on 
appeal.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.   Kutscherousky v.  West, 12 Vet.  App.  
369 (1999).

This claim must be afforded expeditious treatment.   The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp.  2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


